DETAILED ACTION

Claim Status
Claims 1, 3-14, 19-24 is/are pending.
Claims 1, 3-14, 19-20, 23-24 is/are rejected.
Claims 21-22 is/are withdrawn from consideration.
Claims 23-24 is/are added by Applicant in the Claim Amendments filed 05/18/2022.
Claim 2, 15-18 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Claims 21-22 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant has received an action on the merits for the originally presented invention (claims 1, 3-14, 19-20), and therefore this invention has been constructively elected by original presentation for prosecution on the merits.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 19-20, 23-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 24 are vague and indefinite because it is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the elements “a resin layer peelably laminated on an image forming substance including a thermoplastic resin” structurally relates to other elements (e.g., a polyester film having….”) of the recited laminated white film.  Furthermore, it is unclear whether the resin layer/image-forming substance assembly has a required relationship to the polyester film, since it is unclear whether the phrase “being on at least one surface of a polyester film….” is associated with both the (i) “resin layer peelably laminated on an image forming substance including a thermoplastic resin” and the (ii) “functional layer (i.e., element (i) must be on the recited polyester film or element (ii) must be on the recited polyester film), or whether the phrase “being on at least one surface of a polyester film….” is associated with the (ii) “functional layer” alone (i.e., while the element (ii) must be on the recited polyester film, element (i) does not require the presence of the recited polyester film).
 	Claim 24 is vague and indefinite because the phrase “each of the release agent” implies the presence of multiple release agents in the functional layer, but the claim only recites the singular term “a release agent”.
 	Claims 3-14, 19-20, 23 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	RAJAN ET AL (6,482,510),
	in view of WO 2015/114891 (FUNATSU-WO ‘891), relying on FUNATSU ET AL (US 2016/0222178) as English translation.
 	and in view of SASAKI ET AL (US 6,096,684),
	and in view of ITO ET AL (US 5,422,175).
 	and in view of SUH ET AL (US 2004/0175560).
	RAJAN ET AL ‘510 discloses a laminate comprising:
• a substrate (11) (e.g., paper, plastic, etc.);

• a release layer (12a or 12b) which is optionally printable (e.g., using thermal transfer printing, etc.), wherein the release coating can be any suitable release layer that allows removal of a pressure sensitive adhesive (e.g., but not limited to, a release layer containing a copolymer derived from a long-chain alkyl (meth)acrylate containing an alkyl group of 12-22 carbon atoms; etc., wherein silicon-containing compounds or polymers are not required), wherein the release coating is optionally cured (e.g., chemically crosslinked; etc.);

• a removable pressure sensitive adhesive portion (14) and sticker portion (13) which is peelably bonded to the release layer (12a or 12 b).\

 	(entire document, e.g., Figure 1-2; line 5-14, col. 2; line 6-28, col. 4; line 59, col. 4 to line 5, col. 5; line 45-60, col. 5; line 8-18, col. 6; line 10-16, col. 7; line 10-65, col. 9; line 25-32, col. 15; etc.)  However, the reference does not specifically mention substrates containing polyester-incompatible polymers or coatings containing antistatic agents.
	FUNATSU-WO ‘891 discloses that it is well known in the art to utilize silicone-free release coating compositions comprising: 
(i) 10-70 wt% an antistatic agent; 

(ii) 8-70 wt% of a release agent comprising a compound containing a long-chain alkyl group (e.g., 6 or more carbon atoms, preferably 12 or more carbon atoms), wherein the compound containing a long-chain alkyl group can be: 

(1) a compound containing a long-chain alkyl group (e.g., isocyanates containing long chain alkyl groups; acid chlorides containing long chain alkyl groups; amines containing long chain alkyl groups; ethers containing long chain alkyl groups; quaternary ammonium salts containing long chain alkyl groups; etc.); or 

(2) a polymer compound comprising a long-chain alkyl group, wherein the polymer compound is a reaction product of: 

(a) a polymer compound with a reactive group; and 

(b) a compound which is capable of reacting with the reactive group of the polymer compound and which contains a long chain alkyl group (e.g., isocyanates containing long chain alkyl groups; acid chlorides containing long chain alkyl groups; amines containing long chain alkyl groups; etc.); 

 (iii) a crosslinking agent (e.g., isocyanate compound, oxazoline compound, etc.); 

in order to provide polyester films with excellent antistatic and release properties. (FUNATSU ET AL ’178, e.g., 0029-0037, 0058, 0069, 0071, 0073, 0076-0077, 0124, etc.) (see corresponding portions of FUNATSU-WO ‘891)
	SASAKI ET AL ‘684 discloses that it is well known in the art to produce porous polyester films with an apparent specific gravity of 0.6-1.3 for providing a sufficient cushioning property for thermal transfer printing, wherein the polyester comprises a layer A comprising: polyester resin, 3-20 wt% of a void-forming incompatible polymer, and additional inorganic and/or organic particles (e.g., (metal oxides such as silica, zinc oxide, titanium oxide, alumina, etc.; metal compounds such as barium sulfate, kaolinite, talc, calcium carbonate, etc.). The porous polyester film has an illustrative, non-limiting overall thickness of 75 microns, and can be coated with a thermal recording layer to improve wettability or adhesion to ink or other coatings.  The porous polyester film is formed by stretching in at least one direction. SASAKI ET AL ‘684 further discloses that the porous polyester film comprises one or more layer(s) B to produce a multilayer porous polyester film with a B/A or B/A/B structure, wherein the layer(s) B contains particles which are not particularly limited such as inorganic (e.g. silicon dioxide, etc.) particles (e.g., but not limited to, inorganic particles having an illustrative average particle size of 0.3-0.4 microns) and organic particles. (line 50, col. 3 to line 32, col. 4; line 35-56, col. 5; line 59, col. 5 to line 63, col. 6; line 5-13, col. 7; line 46-53, col. 8; line 60, col 8 to line 11, col. 9; line 20-36, col. 15; Table 1; etc.)
	ITO ET AL ‘175 discloses that it is well known in the art that support films for thermal transfer or sublimation transfer recording paper desirably have surface roughness of 1.0 micron or less in order to prevent poor print quality. (line 36-42, col. 8; etc.)
 	SUH ET AL ‘560 discloses that it is well known in the art that the gloss, appearance, and printing characteristics of a printable film is affected by the surface properties (e.g., roughness, etc.) of the substrate. (paragraph 0009, etc.)
 	Regarding claims 1, 3-5, 19-20, 23-24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known siloxane-free release coating comprising a release agent containing long-chain alkyl groups as disclosed in FUNATSU-WO ‘891 to form the release layer (12a or 12b) of RAJAN ET AL ‘510 in order to produce adhesive-supporting films with excellent release and antistatic properties.
	Further regarding claims 1, 6-11, 24, one of ordinary skill in the art would have utilized known multi-layer void-containing films as disclosed in SASAKI ET AL ‘684 used as the substrate (11) of RAJAN ET AL ‘510 in order to produce printable sheet materials with excellent gloss, printability, handling properties, and/or flexibility.
 	Further regarding claim 1, one of ordinary skill in the art would have utilized surface layer(s) (B) in the multi-layer films of SASAKI ET AL ‘684 used as the substrate (11) of RAJAN ET AL ‘510 with higher roughnesses (e.g., over 500 nm, also less than 1 micron as suggested by ITO ET AL ‘175) in order to modify and/or tailor the performance properties of the film and printable films made therefrom for specific applications as suggested by SUH ET AL ‘560 (e.g., to provide specific visual effects such as matte or reduced gloss on printable surfaces; to provide improved film handling properties, since low surface roughnesses can cause blocking or sticking during film handling; to provide specific textured aesthetic effects in the printed images; etc.).
	Regarding claim 5, one of ordinary skill in the art would have selected the composition of the FUNATSU-WO ‘891 release coating to facilitate printing on the release coating in order provide the release layer of RAJAN ET AL ‘510 with printability and image-receiving properties (e.g., by incorporated additives and/or additional resins which provide specific affinity to particular ink formulations, etc.).
 	Regarding claim 8, organic particles used as slip-improving or antiblocking agents typically comprise crosslinked polymers which are immiscible or incompatible with the polyester resin forming the film containing said slip-improving or antiblocking agents.
 	Regarding claim 8, since the surface layers B in the multi-layer films of SASAKI ET AL ‘684 contain polyester, a polymer incompatible with the polyester, and inorganic particles (e.g., silica particles, etc.), the surface layers B in the multi-layer films of SASAKI ET AL ‘684 used as the substrate (11) of RAJAN ET AL ‘510 can contain a resin composition comprising silica particles.
 	Regarding claim 10, one of ordinary skill in the art would have selected the total amount of polyester-incompatible polymers in the multi-layer films of SASAKI ET AL ‘684 used as the substrate (11) of RAJAN ET AL ‘510 in order to obtain the visual appearance, opacity, surface roughness, and/or film handling properties required for specific application.
 	Regarding claim 12, one of ordinary skill in the art would have selected the total amount of metal compound particles in the multi-layer films of SASAKI ET AL ‘684 used as the substrate (11) of RAJAN ET AL ‘510 in order to obtain the visual appearance, opacity, surface roughness, and/or film handling properties required for specific applications.
 	Regarding 13, one of ordinary skill in the art would have selected the particle size of slip-improving and/or antiblocking silica or organic particles in the multi-layer films of SASAKI ET AL ‘684 used as the substrate (11) of RAJAN ET AL ‘510 in order to obtain the visual appearance, opacity, surface roughness, and/or film handling properties required for specific applications.
 	Regarding claim 14, one of ordinary skill in the art would have selected the amount of slip-improving and/or antiblocking silica or organic particles in the multi-layer films of SASAKI ET AL ‘684 used as the substrate (11) of RAJAN ET AL ‘510 in order to obtain the optimal film-handling properties, and/or surface smoothness and/or gloss required for specific applications.



Claims 6-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	 RAJAN ET AL (6,482,510), in view of WO 2015/114891 (FUNATSU-WO ‘891), relying on FUNATSU ET AL (US 2016/0222178) as English translation, and in view of SASAKI ET AL (US 6,096,684), and in view of ITO ET AL (US 5,422,175), and in view of SUH ET AL (US 2004/0175560),
 		as applied to claims 1, 3-6 above, 
 	and further in view of GOSS ET AL (US 5,935,903).
	GOSS ET AL ‘903 discloses that it is well known in the art to use a combination of inorganic particles and organic particles in polyester films in order to improve the cushioning property and reduce surface imperfections of a support for thermal image receiver sheets, wherein: the inorganic particles (e.g., metal oxides such as silica, etc.; metal compounds such as barium sulfate, calcium carbonate, etc.; mixtures thereof; etc.) have a typical particle size of 0.3-0.9 micron and are present in amounts of 14-19 wt%; and the organic particles (e.g., polyethylene, polypropylene, polymethyl pentene, etc.) have a typical particle size of 1-10 microns and is present in amounts of 3-12 wt%.  The reference further discloses that it is well known in the art that supports for thermal image receiver sheets have a typical thickness of 250 or less microns (preferably 50-190 microns). (line 36, col. 1 to line 10, col. 2; line 30-50, col. 2; line 24-33, col. 3; line 60, col. 3 to line 3, col. 4; line 23-50, col. 4; line 1-33, col. 5; line 49-62, col. 6; etc.) 
 	Regarding claims 6-8, 11-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a mixture of metal compound particles, other inorganic particles (e.g., silica, etc.), and organic resin particles as suggested in GOSS ET AL ‘903 in both layers A and B of the multi-layer films of SASAKI ET AL ‘684 used as the substrate (11) of RAJAN ET AL ‘510 in order to optimize the apparent density (e.g., to provide a desirable degree of cushioning or compliance for specific thermal transfer printing methods and/or equipment) and/or visual appearance and/or surface roughness (e.g., to provide specified levels gloss or matte appearance; reduce surface defects; and/or provide desirable film handling properties).  
	Further regarding claim 8, one of ordinary skill in the art would have utilized polymers known to be incompatible with polyester resins (e.g., polyethylene, polypropylene, polymethyl pentene, etc.) to form organic particles in the multi-layer films of SASAKI ET AL ‘684 in order to prevent the organic particles from losing their particulate, void-forming structure.

*     *     *

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	RAJAN ET AL (6,482,510),
	in view of HIBIYA ET AL (US 6,130,278),
	and in view of WO 2015/114891 (FUNATSU-WO ‘891), relying on FUNATSU ET AL (US 2016/0222178) as English translation.
 	RAJAN ET AL ‘510 discloses a laminate comprising:
• a substrate (11) (e.g., paper, plastic, etc.);

• a release layer (12a or 12b) which is optionally printable (e.g., using thermal transfer printing, etc.), wherein the release coating can be any suitable release layer that allows removal of a pressure sensitive adhesive (e.g., but not limited to, a release layer containing a copolymer derived from a long-chain alkyl (meth)acrylate containing an alkyl group of 12-22 carbon atoms; etc., wherein silicon-containing compounds or polymers are not required), wherein the release coating is optionally cured (e.g., chemically crosslinked; etc.);

• a removable pressure sensitive adhesive portion (14) and sticker portion (13) which is peelably bonded to the release layer (12a or 12 b).\

 	(entire document, e.g., Figure 1-2; line 5-14, col. 2; line 6-28, col. 4; line 59, col. 4 to line 5, col. 5; line 45-60, col. 5; line 8-18, col. 6; line 10-16, col. 7; line 10-65, col. 9; line 25-32, col. 15; etc.)  However, the reference does not specifically mention substrates containing polyester-incompatible polymers or coatings containing antistatic agents.
 	HIBIYA ET AL ‘278 discloses that it is well known in the art to utilize fine cell-containing (i.e., voided) oriented polyester films comprising: 70-97 wt% polyester; (ii) 3-30 wt% of a thermoplastic immiscible with the polyester as substrates for image-receiving papers, labels, and other printable materials, in order to provide printable materials with excellent gloss, printability, handling properties, and/or flexibility.  The voided polyester film has a typical density of 0.70-1.30 g/cm3, a typical thickness of 20-250 microns, and a typical surface roughness of 80-400 nm.  The polyester film further optionally comprises 0.5-15 wt% white pigments (e.g., metal compound particles such as titanium dioxide, barium sulfate, etc. or combinations thereof, etc.).   The polyester film further optionally contain one or more white pigments (e.g., metal compound particles such as titanium dioxide, barium sulfate, etc.) and less than 7 wt% of slip-improving or antiblocking particles (e.g., silica particles, crosslinked polymeric particles, or combinations thereof, etc. with a typical particle size of 3 microns or less).  (line 5-42, col. 3; line 1-18, col. 4; line 31-64, col. 6; line 13-58, col. 9; line 12-65, col. 11; line 48, col. 14 to line 9, col. 15; line 22-35, col. 15; line 1-53, col. 16; etc.)
	FUNATSU-WO ‘891 discloses that it is well known in the art to utilize silicone-free release coating compositions comprising: 
(i) 10-70 wt% an antistatic agent; 

(ii) 8-70 wt% of a release agent comprising a compound containing a long-chain alkyl group (e.g., 6 or more carbon atoms, preferably 12 or more carbon atoms), wherein the compound containing a long-chain alkyl group can be: 

(1) a compound containing a long-chain alkyl group (e.g., isocyanates containing long chain alkyl groups; acid chlorides containing long chain alkyl groups; amines containing long chain alkyl groups; ethers containing long chain alkyl groups; quaternary ammonium salts containing long chain alkyl groups; etc.); or 

(2) a polymer compound comprising a long-chain alkyl group, wherein the polymer compound is a reaction product of: 

(a) a polymer compound with a reactive group; and 

(b) a compound which is capable of reacting with the reactive group of the polymer compound and which contains a long chain alkyl group (e.g., isocyanates containing long chain alkyl groups; acid chlorides containing long chain alkyl groups; amines containing long chain alkyl groups; etc.); 

 (iii) a crosslinking agent (e.g., isocyanate compound, oxazoline compound, etc.); 
in order to provide polyester films with excellent antistatic and release properties. (FUNATSU ET AL ’178, e.g., 0029-0037, 0058, 0069, 0071, 0073, 0076-0077, 0124, etc.) (see corresponding portions of FUNATSU-WO ‘891)
 	Regarding claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known siloxane-free release coating comprising a release agent containing long-chain alkyl groups as disclosed in FUNATSU-WO ‘891 to form the release layer (12a or 12b) of RAJAN ET AL ‘510 in order to produce adhesive-supporting films with excellent release and antistatic properties.
	Further regarding claim 24, one of ordinary skill in the art would have utilized known void-containing films as disclosed in HIBIYA ET AL ‘278 as the substrate (11) of RAJAN ET AL ‘510 in order to produce printable sheet materials with excellent gloss, printability, handling properties, and/or flexibility.


Response to Arguments
Applicant’s arguments filed 05/18/2022 with respect to claims 1, 3-14, 19-20, 23 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 05/18/2022.

Applicant’s arguments filed 05/18/2022 do not specifically address newly added independent claim 24.  
 	However, Applicant’s arguments filed 05/18/2022 with respect to claims 1, 3-14, 19-20, 23 have been fully considered with respect to claim 24, but are not persuasive.
 	In response to applicant's argument with respect to claims 1, 3-14, 19-20, 23 that the cited references (i.e., RAJAN ET AL ‘510, HIBIYA ET AL ‘278, FUNATSU-WO ‘891, alone or in combination) fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., surface roughness Ra of the two surface layers) are not recited in rejected claim 24.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHIRAI ET AL (US 5,712,222) disclose thermal transfer receiving sheets with modified surface gloss.
KRONZER (US 2013/0045349) disclose silicone-free release coatings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 20, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787